              Case 2:17-cr-00232-JAM Document 424 Filed 02/02/21 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   MIRIAM R. HINMAN
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:17-CR-00232-JAM
12                  Plaintiff,
13           v.                                                FINAL ORDER OF FORFEITURE
14   ERAN BUHBUT, et al.,
15                  Defendants.
16

17

18           WHEREAS, on November 30, 2020, this Court entered a Preliminary Order of Forfeiture

19 pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), based upon the plea

20 agreement entered into between plaintiff and defendant Eran Buhbut, forfeiting to the United States all

21 right, title, and interest in the following currency:

22                  a.      Approximately $28,535.00 in U.S. Currency.

23           AND WHEREAS, beginning on December 2, 2020, for at least 30 consecutive days, the

24 United States published notice of the Court's Order of Forfeiture on the official internet

25 government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

26 their right to petition the Court within sixty (60) days from the first day of publication of the

27 notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

28 currency.
                                                           1
                                                                                         Final Order of Forfeiture
              Case 2:17-cr-00232-JAM Document 424 Filed 02/02/21 Page 2 of 2



 1          AND WHEREAS, no third party has filed a claim to the subject currency and the time for any

 2 person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 5 right, title, and interest in the above-listed assets pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

 6 2461(c), to be disposed of according to law, including all right, title, and interest of defendant Eran

 7 Buhbut.

 8          2.      All right, title, and interest in the above-listed assets shall vest solely in the name of the

 9 United States of America.

10          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

11 currency until it is disposed of according to law.
                    st
12 SO ORDERED this 1 day of February, 2021.

13
     DATED: February 1, 2021                                   /s/ John A. Mendez
14
                                                               THE HONORABLE JOHN A. MENDEZ
15                                                             UNITED STATES DISTRICT COURT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                          Final Order of Forfeiture
